Case 1:20-cv-02074-KMT Document 1 Filed 07/16/20 USDC Colorado Page 1 of 13




LAW OFFICE OF BERNARD V. KLEINMAN, PLLC
By:    Bernard V. Kleinman, Esq.
       108 Village Square
       Suite 313
       Somers, NY 10589-2305
       Tel. 914.644.6660
       Fax 914.694.1647
       Email: attrnylwyr@yahoo.com
Attorney for Plaintiffs

UNITED STATES DISTRICT COURT
DISTRICT OF COLORADO
===================================== :
ROSE BANKS, LAMONT BANKS,             :
DAVID BANKS, COLORADO SPRINGS         :
FELLOWSHIP CHURCH,                    :                    Docket No. 20-cv- 2074
                       Plaintiffs,    :
                                      :
                                      :
— versus —                            :                    COMPLAINT & JURY
                                      :                        DEMAND
                                      :
TERRELLE JACKSON, DUSTIN JACKSON,     :
Jointly and Severally,                :
                       Defendants.    :
===================================== :

          1. Plaintiffs, ROSE BANKS, LAMONT BANKS, DAVID BANKS, and COLORADO

SPRINGS FELLOWSHIP CHURCH, by way of Complaint, by and through their attorney of

record, Bernard V. Kleinman, an attorney duly admitted to practice before the Bar of this Court,

do hereby aver and allege as follows,

                                     INTRODUCTION & BACKGROUND

          2. In or around June, 2018, Defendants TERRELLE JACKSON and DUSTIN JACKSON,

did post on social media defamatory, false and slanderous statements about the named Plaintiffs.

          3. These postings, made to the Facebook ® page of the named Defendant were not

discovered by the named Plaintiffs until August, 2019.


Law Office of Bernard V. Kleinman, PLLC                                              1|Page
108 Village Sq., Ste. 313
Somers, NY 10589-2305
Case 1:20-cv-02074-KMT Document 1 Filed 07/16/20 USDC Colorado Page 2 of 13




          4. On or about April 21, 2020 a cease and desist letter was mailed to the named Plaintiffs

informing them of the fact that the publication of this defamatory material was to cease and that

all publications of same were to be withdrawn, forthwith.

          5. The named Defendants never responded to these letters, and as set forth below, continue

to publish false, defamatory and outrageous statements regarding the named Plaintiffs, evidencing

their malice and knowing disregard for the truth.

          6. On or about July 10th, 2020, and subsequent thereto, the named Defendant TERRELLE

JACKSON, published, through his public Facebook® page, additional scurrilous, defamatory and

false statements regarding the Plaintiff ROSE BANKS, and the Plaintiff COLORADO SPRINGS

FELLOWSHIP CHURCH.

          7. These statements, as enumerated below, contain false and damaging statements that are

tortiously actionable as both libel per se and slander per se under the laws of the State of Colorado.

          8. The Plaintiffs have been harmed in reputation, held up to public ridicule, and been

otherwise damaged by the tortious conduct of the named Defendants.

                                             PARTIES

          9. Plaintiff ROSE BANKS, is a citizen and resident of the City of Colorado Springs,

County of El Paso, State of Colorado, and has been such since in or around June 1982.

          10. Plaintiff ROSE BANKS is the Pastor and religious leader and guiding light of the

named Plaintiff COLORADO SPRINGS FELLOWSHIP CHURCH, and has held that position

since in or around June 1982.

          11. Plaintiff LAMONT BANKS is a citizen and resident of the City of Colorado Springs,

County of El Paso, State of Colorado, and has been such since in or around June 1982.



Law Office of Bernard V. Kleinman, PLLC                                                  2|Page
108 Village Sq., Ste. 313
Somers, NY 10589-2305
Case 1:20-cv-02074-KMT Document 1 Filed 07/16/20 USDC Colorado Page 3 of 13




          12. Plaintiff LAMONT BANKS is the Executive Director of the non-profit criminal justice

reform organization called A Just Cause, organized and operating under the laws of the State of

Colorado, with its headquarters and main office located in the City of Colorado Springs, County

of El Paso, State of Colorado.

          13. Plaintiff DAVID BANKS is a citizen and resident of the City of Colorado Springs,

County of El Paso, State of Colorado, and has been such since in or around June 1982.

          14. Plaintiff COLORADO SPRINGS FELLOWSHIP CHURCH is a Pentecostal Christian

church, with its offices located at 451 Windchime Place, Colorado Springs, CO 80919.

          15. Plaintiff COLORADO SPRINGS FELLOWSHIP CHURCH has been an active

Christian church in the Colorado Springs area since June 1982, and is organized under the laws of

the State of Colorado. Colorado Secretary of State ID Number: 19871479330.

          16. Plaintiff COLORADO SPRINGS FELLOWSHIP CHURCH is a Section 501(c)(3)

entity, and engages in no political or partisan behavior or activities.

          17. Defendant TERRELLE JACKSON, upon information and belief, is a citizen and

resident of the City of Plano, County of Collin, State of Texas, and has been such since 2019.

          18. Defendant DUSTIN JACKSON, upon information and belief, is a citizen and resident

of the City of Colorado Springs, County of El Paso, State of Colorado, and has been such since

1981.

                                          JURISDICTION & VENUE

          19. Each and all acts of Defendants TERRELLE JACKSON, and DUSTIN JACKSON

were performed individually and collectively, and by their own design and intent.




Law Office of Bernard V. Kleinman, PLLC                                               3|Page
108 Village Sq., Ste. 313
Somers, NY 10589-2305
Case 1:20-cv-02074-KMT Document 1 Filed 07/16/20 USDC Colorado Page 4 of 13




          20. The incidents which give rise to this cause of action occurred within this jurisdiction,

the District of Colorado, and within one year of the action itself or within one year of the named

Plaintiffs having discovered the publication of the alleged defamatory statements.

          21. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2), (c)(2) as amended by

Section 311 of the Judicial Improvement Act of 1990, by reason of it being the location where all,

or substantially all, of the events or omissions giving rise to the claims occurred, and where one or

more, upon information and belief, of the Defendants resides.

          22. Jurisdiction is proper pursuant to federal diversity jurisdiction and the amount of

damages is in excess of the jurisdictional amount laid out therein, viz., 28 U.S.C. § 1332. Plaintiff

further invokes the pendent and supplemental jurisdiction of this Court to hear and decide claims

arising under state law pursuant to 28 U.S.C. § 1367.

                             SPECIFIC ALLEGATIONS OF TORTIOUS CONDUCT

          23. Plaintiffs repeat and re-iterates ¶¶ 1 through 22 as if set forth herein.

          24. On 18 November 2018, Defendants posted on a public social network, Facebook ®

(https://www.facebook.com/jackstl9940) the following statements, with direct reference to the

Plaintiff COLORADO SPRINGS FELLOWSHIP CHURCH and Plaintiff ROSE BANKS,

          This is who the church has leading this movement and preaching in her pulpit....
          when will she realize that her sons are CORRUPT... 2 of them ran women in the
          church Lamont Banks being one of them, not to mention he is almost a sex
          offender... and one was her assistant Pastor and then David Banks had a WHOLE
          new family that they found out about and tried to cover up... WHILE STILL
          MARRIED... all her sons are foul. . . this is stuff they KNEW about and covered
          up. . . here is a Video of the . . . of Lamont Banks. . . look who he follows. . . now
          with Instagram if you follow people, that is what will be on your feed. . . can you
          imagine how vile his feed is.
     Emphasis added.




Law Office of Bernard V. Kleinman, PLLC                                                    4|Page
108 Village Sq., Ste. 313
Somers, NY 10589-2305
Case 1:20-cv-02074-KMT Document 1 Filed 07/16/20 USDC Colorado Page 5 of 13




          25. Defendants further posted in an email allegations that Plaintiff ROSE BANKS had

engaged in fraud and had received funds of “5 million dollars”.

          26. Defendant TERRELLE JACKSON knowingly and intentionally, with malice, did

publish a picture of Plaintiff ROSE BANKS, and next to it a photograph of the notorious Jim

Jones, thereby seeking to draw a clear analogy between the Plaintiff ROSE BANKS and Jones, a

man responsible for the murder/suicide of 918 individuals including 304 children.

(https://www.facebook.com/photo.php?fbid=10223241173158876&set=pb.1270407532.-

2207520000..&type=3)

          27. These postings from November 2018 were not discovered until March 2020. Thus,

they are effectively tolled as the statute of limitations runs from within a year of the “date both the

injury and its cause are known or should have been known by the exercise of reasonable diligence.”

Burke v. Greene, 963 P.2d 1119, 1121 (Colo. App. 1998).

          28. Defendants further made allegations of “abuse” in the Church.

          29. On or about July 10th, 2020, and thereafter, the named Defendant TERRELLE

JACKSON, did publish the following claims on his public Facebook ® page:

          “This is the ringleader herself, the wicked witch of the West Rose M Banks , She
          Pastors Colorado Springs Fellowship Church in Colorado, unfortunately it’s the
          church I grew up in.” [In which several photographs of Plaintiff ROSE BANKS
          were included. Emphasis added.]
          “I’m going live later tonight... The lies from Colorado Springs Fellowship Church
          stop Now, i haven’t been to this cult since I was 16 or 17, HOW IN THE WORLD
          am I 29 and dealing with the harassment egged on by Rose Banks... they have been
          calling my phone non stop for the last hour or so. So let’s go ahead and pull this
          cover!!!” [Emphasis added.]
          Referring to members of the Plaintiff COLORADO SPRINGS FELLOWSHIP
          CHURCH, as being “brainwashed”
          Re-publishing comments of others referring to attendees at the Plaintiff
          COLORADO SPRINGS FELLOWSHIP CHURCH as being “brainwashed”
          followed by Plaintiff TERRELLE JACKSON’s comment: “all of that is true”


Law Office of Bernard V. Kleinman, PLLC                                                   5|Page
108 Village Sq., Ste. 313
Somers, NY 10589-2305
Case 1:20-cv-02074-KMT Document 1 Filed 07/16/20 USDC Colorado Page 6 of 13




          Referring to members of the Plaintiff COLORADO SPRINGS FELLOWSHIP
          CHURCH as a “crazy bunch of people”

          30. On or about July 10th, 2020 Defendant TERRELLE JACKSON posted a two hour and

seven      minute        video      on    his   public   Facebook ®   page   (https://www.facebook.com/

jackstl9940/videos/10223241936977971) in which he made numerous slanderous and libelous

statements in which he directly named the Plaintiff ROSE BANKS and Plaintiff COLORADO

SPRINGS FELLOWSHIP CHURCH, including:

          Accusing the named Plaintiffs of requiring parishioners to secure her “permission”
          before members of the Church could make a purchase
          Referring to members of the Church as “being under bondage”
          Accusing the Plaintiff ROSE BANKS of “spreading lies”
          Alleging that Plaintiff ROSE BANKS told the Defendant TERRELLE
          JACKSON’s parents to “put him out” on the street at age 16
          Specifically calling the Plaintiff COLORADO SPRINGS FELLOWSHIP
          CHURCH a “cult”
          Allegedly a requirement made by Plaintiff ROSE BANKS to make a personal
          “pledge” of moneys to be paid directly to the Church under threat of being
          removed from the Church

          31. Defendant DUSTIN JACKSON knowingly and intentionally participated in the

aforesaid video broadcast (@ 30:15 into the aforesaid video), re-iterating the above statements of

Defendant TERRELLE JACKSON.

          32. On or about July 10th, 2020, Defendant DUSTIN JACKSON, on a public page on

Facebook® falsely accused Plaintiff ROSE BANKS of:

          “We had to sign a sheet with our signature in the later years and if you didn’t have
          it you were brought in front of the church and reprimanded”
          “What about the tv fund and we weren’t even on tv hahaha”
          “Deal with the fact that they God let them out of jail but they’re still in Huss [sic]
          arrests let’s tell the truth hahahahaha”
          “I forgot about that gold Oldsmobile”




Law Office of Bernard V. Kleinman, PLLC                                                     6|Page
108 Village Sq., Ste. 313
Somers, NY 10589-2305
Case 1:20-cv-02074-KMT Document 1 Filed 07/16/20 USDC Colorado Page 7 of 13




          33. Upon information and belief Defendants have posted similar slanderous and libelous

accusations on Facebook®. Furthermore, upon information and belief, you have publicly posted

such assertions in multiple venues.

          34. The allegations of misconduct, sex offenses, fraud, and abuse are false, and have no

support in any recognized record or proceeding. None of the named individuals has even been

found responsible, in either a civil or criminal proceeding, for any of the accusations made in

these postings.

                               AS AND FOR A FIRST CAUSE OF ACTION
                            As Against Defendants — Defamation and Libel Per Se

          35. Plaintiffs repeat and re-iterate ¶¶ 1 through 34, as if set forth herein.

          36. The inferences that one may draw from these statements as set forth above in ¶¶ 24

through 32 are utterly false, and demonstrate a knowing, intentional and willful intent to harm the

character and professional reputation of the named Plaintiffs.

          37. These statements have caused the named Plaintiffs serious and irreparable injury to

their professional and personal reputations, for which the law clearly provides redress, in both law

and equity.

          38. Under Colorado law, a defamed party may recover damages if the following elements

are present:

          First, the statement concerns a party other than the publisher;
          Second, the statement has been published to a third party;
          Third, the statement was made with fault amounting to at least negligence on the
                  part of the publisher;
          Fourth, the defamed party must prove that the statement was false, meaning
                  substantially untrue; and
          Fifth, either actionability of the statement irrespective of special damages or the
                  existence of special damages to the plaintiff caused by the publication.
     Lawson v. Stow, 327 P.3d 340, 345 (Colo. Appeals 2014).


Law Office of Bernard V. Kleinman, PLLC                                                   7|Page
108 Village Sq., Ste. 313
Somers, NY 10589-2305
Case 1:20-cv-02074-KMT Document 1 Filed 07/16/20 USDC Colorado Page 8 of 13




     See also McGettigan v. DiMare, 173 F. Supp.3d 1114, 1125-26 (D. Colo. 2016).

          39. Furthermore, an “action for defamation serves to protect one's interest in character and

reputation.” Thompson v. Maryland Casualty Co., 84 P.3d 496, 506 (Colo. S. Ct. 2004) (en banc).

          40. All of these elements are irrefutably present here. The statements published on-line by

the named Defendants were published to a third party, they were made with greater than negligence

as to their falsity, the statements including, but not limited to, claims of a “cult”, that Plaintiff

LAMONT BANKS “ran women” and “is almost a sex offender”, that Plaintiff DAVID BANKS

had a hidden family, that Plaintiff ROSE BANKS had received funds of “5 million dollars”, that

members of the Plaintiff COLORADO SPRINGS FELLOWSHIP CHURCH were “brain

washed”, among other statements as set forth above, and that the named Plaintiffs have suffered

special damages in the form of attorney fees and court costs (see Skyland Metropolitan Dist. v.

Mountain West Enterprise, 184 P.3d 106, 131 (Colo. App. 2007), and general damages.

          41. Colorado law makes clear that it is the plain meaning and inferences drawn from them

that constitute actionable conduct. See Anderson v. Cramlet, 789 F.2d 840, 844 (10th Cir. 1986

(applying Colorado law). Hence, the words contained in the public postings of the named

Defendants unmistakably libel both Plaintiff ROSE BANKS and Plaintiff COLORADO SPRINGS

FELLOWSHIP CHURCH, and clearly wrongfully and libelously impute fraud and

misrepresentation on their respective parts. See generally Fry v. Lee, 408 P.3d 843, 849-50 (Colo.

Ct. App. 2013).

          42. The published statements by the named Defendants accused the named Plaintiffs of

unlawful and criminal activity, including sex offenses, fraud, and other crimes. Such false

accusations are libelous per se. Denver Publishing Co. v. Bueno, 54 P.3d 893, 895 (Colo. S. Ct.

2002) (en banc).

Law Office of Bernard V. Kleinman, PLLC                                                  8|Page
108 Village Sq., Ste. 313
Somers, NY 10589-2305
Case 1:20-cv-02074-KMT Document 1 Filed 07/16/20 USDC Colorado Page 9 of 13




          43. With regard to Plaintiff LAMONT BANKS, the allegations of sexual misconduct are

libelous per se. A false and malicious allegation of being a “sex offender”, is so harmful as to be

actionable with even no evidence of special damages. See Zuegler v. Goss, 343 P.3d 1028,

1033-34 (Colo. Ct. App. 2014); Gordon v. Boyles, 99 P.3d 75, 79 (Colo. Ct. App. 2004).

          44. As a result of Defendants’ conduct, the Plaintiffs, jointly and severally, are entitled to

special, compensatory and punitive damages, as well as injunctive and declaratory relief.

          45. That as a result of the foregoing, Plaintiffs have been damaged in a sum exceeding the

jurisdictional limits of all lower courts that would otherwise have juris-diction over this matter.

                              AS AND FOR A SECOND CAUSE OF ACTION
                                     Infliction of Emotional Distress

          46. Plaintiffs repeat and re-iterate ¶¶ 1 through 45, as if set forth herein.

          47. These aforesaid false and defamatory statements have caused the Plaintiffs ROSE

BANKS, LAMONT BANKS, and DAVID BANKS (as well as their respective family members)

severe embarrassment, humiliation and emotional injury.

          48. In addition, thereto, the defamed party or parties make seek redress, in monetary

damages, for any emotional and/or psychological distress or trauma caused by the publication of

these false statements. Keohane v. Stewart, 882 P.2d 1293, 1305 (S. Ct. Colo. 1994). In accord

see Zueger v. Goss, 343 P.3d 1028, 1037 (Colo. Ct. App. 2014).

          49. Upon information and belief, the Defendants, ass set forth above, have made, and

continues to make or cause to be made, these and similarly false and defamatory statements about

the Plaintiffs to third parties.

          50. As a result of said false and defamatory statements, and the publication of same, the

Plaintiffs ROSE BANKS, LAMONT BANKS, and DAVID BANKS continue to suffer from


Law Office of Bernard V. Kleinman, PLLC                                                    9|Page
108 Village Sq., Ste. 313
Somers, NY 10589-2305
Case 1:20-cv-02074-KMT Document 1 Filed 07/16/20 USDC Colorado Page 10 of 13




severe humiliation, loss of standing in the community, loss of self-esteem, public disgrace, loss of

standing and respect within his own family, and severe and extreme emotional distress.

          51. The predicate defamatory acts committed against the Plaintiffs by Defendants were

intentional, willful, wanton, malicious and oppressive and were motivated solely by a desire to

permanently harm the name, reputation, and financial and business interests of the Plaintiffs

without regard for the truth or the Plaintiffs’ well-being and were based on a lack of concern and

ill-will toward the Plaintiffs and/or a malicious, deliberate, and/or reckless disregard for their

rights, for which the Plaintiffs are entitled to an award of general, special and punitive damages.

          52. At all material times, Defendants, jointly and severally, did defame and libel the

Plaintiffs ROSE BANKS, LAMONT BANKS, and DAVID BANKS by — as stated above —

making false statements which tended to expose Plaintiffs to public contempt, ridicule, aversion

or disgrace, and induced an evil opinion of him in the minds of right-thinking persons, and deprived

the named Plaintiffs (and continue to so deprive them) of their friendly intercourse in society.

          53. The Plaintiffs ROSE BANKS, LAMONT BANKS, and DAVID BANKS have suffered

harm as a result of the defamatory statements including, but not limited to, reputational harm,

emotional distress and mental anguish, and the statements were defamatory and libelous per se.

          54. As a result of Defendant’s conduct, the Plaintiff is entitled to general, compensatory,

special and punitive damages, as well as injunctive and declaratory relief.

          55. That as a result of the foregoing, Plaintiffs have been damaged in a sum exceeding the

jurisdictional limits of all lower courts that would otherwise have jurisdiction over this matter.

                                AS AND FOR A THIRD CAUSE OF ACTION
                                     Extreme and Outrageous Conduct

          56. Plaintiffs repeat and re-iterate ¶¶ 1 through 55, as if set forth herein.


Law Office of Bernard V. Kleinman, PLLC                                                   10 | P a g e
108 Village Sq., Ste. 313
Somers, NY 10589-2305
Case 1:20-cv-02074-KMT Document 1 Filed 07/16/20 USDC Colorado Page 11 of 13




          57. One who by extreme and outrageous conduct intentionally or recklessly causes severe

emotional distress to another is subject to liability for such emotional distress, and if bodily harm

to the other results from it, for such bodily harm. Rugg v. McCarty, 173 Colo. 170, 177, 476 P.2d

753, 756 (1970)

          58. The conduct must be so outrageous in character, and so extreme in degree, as to go

beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in

a civilized community. Generally, the case is one in which the recitation of the facts to an average

member of the community would arouse his resentment against the actor, and lead him to exclaim,

“Outrageous!” Rugg, supra, 173 Colo, at 177, 476 P.2d at 756

          59. The predicate defamatory acts committed against the Plaintiffs by Defendants were

intentional, willful, wanton, malicious and oppressive and were motivated solely by a desire to

permanently harm the name, reputation, and financial and business interests of the Plaintiffs

without regard for the truth or the Plaintiffs’ well-being and were based on a lack of concern and

ill-will toward the Plaintiffs and/or a malicious, deliberate, and/or reckless disregard for their

rights, for which the Plaintiffs are entitled to an award of general, special and punitive damages.

          60. At all material times, Defendants, jointly and severally, did defame and libel the

Plaintiffs ROSE BANKS, LAMONT BANKS, and DAVID BANKS by — as stated above —

making false statements which tended to expose Plaintiffs to public contempt, ridicule, aversion

or disgrace, and induced an evil opinion of him in the minds of right-thinking persons, and deprived

the named Plaintiffs (and continue to so deprive them) of their friendly intercourse in society.

          61. The allegation so of sexual misconduct, fraud, running a “cult”, and other statements

as set forth above, are so outrageous as to offend the sensibilities of any civilized member of

society.

Law Office of Bernard V. Kleinman, PLLC                                                11 | P a g e
108 Village Sq., Ste. 313
Somers, NY 10589-2305
Case 1:20-cv-02074-KMT Document 1 Filed 07/16/20 USDC Colorado Page 12 of 13




          62. Among the more outrageous defamatory acts was the publishing, on Defendant

TERRELLE JACKSON’s Facebook ® page, of a photograph placing the Plaintiff ROSE BANKS

next to the notorious cult leader Jim Jones. See ¶ 26. This behavior was repeated on July 13, 2020

when Defendant ATERRELLE JACKSON, posted another picture of Plaintiff ROAE BANKS

alongside Jim Jones with the following caption:

         This is the ringleader herself, the wicked witch of the West Rose M Banks , She
         Pastors Colorado Springs Fellowship Church in Colorado, unfortunately it’s the
         church I grew up in....
     https://www.facebook.com/jackstl9940

          63. As a result of Defendant’s conduct, the Plaintiffs are entitled to general, compensatory,

special and punitive damages, as well as injunctive and declaratory relief.

          64. That as a result of the foregoing, Plaintiffs have been damaged in a sum exceeding the

jurisdictional limits of all lower courts that would otherwise have jurisdiction over this matter.

          WHEREFORE, Plaintiffs, ROSE BANKS, LAMONT BANKS, DAVID BANKS, and

COLORADO SPRINGS FELLOWSHIP CHURCH, by and through their attorney of record,

respectfully request judgment as follows,

               a. In favor of Plaintiffs and against Defendants;

               b. On the First Cause of Action, damages in an amount exceeding the jurisdictional

                    limits of all lower courts that would otherwise have jurisdiction over this matter;

               c. On the Second Cause of Action, damages in an amount exceeding the jurisdictional

                    limits of all lower courts that would otherwise have jurisdiction over this matter;

               d. On the Third Cause of Action, damages in an amount exceeding the jurisdictional

                    limits of all lower courts that would otherwise have jurisdiction over this matter;




Law Office of Bernard V. Kleinman, PLLC                                                    12 | P a g e
108 Village Sq., Ste. 313
Somers, NY 10589-2305
Case 1:20-cv-02074-KMT Document 1 Filed 07/16/20 USDC Colorado Page 13 of 13




               e. An Order from this Court permanently enjoining the Defendants from posting

                    anything on any social media platform, private or public, making any statement or

                    reference to the named Plaintiffs herein;

               f. The issuance of a retraction of all libelous and false claims;

               g. Interest, costs and disbursements of this action;

               h. Special damages in an amount to be determined at trial;

               i. General damages, in an amount to be determined at trial;

               j. Punitive damages, in an amount to be determined at trial;

               k. Both Pre-judgement and Post-Judgment Interest at the statutory rate;

               l. For all legal fees and costs and disbursements of this Action; and

               m. For such other further relief as this Court shall deem just and proper.

                                          DEMAND FOR JURY TRIAL

          Plaintiffs hereby demand a trial by jury on all issues. F.R.Civ.P. Rule 38.

                                             Plaintiffs By Their Attorney:
                                             LAW OFFICE OF BERNARD V. KLEINMAN, PLLC

                                             By /s/ Bernard V. Kleinman
                                                Bernard V. Kleinman, Esq.
                                                108 Village Square
                                                Suite 313
                                                Somers, NY 10589-2305
                                                Tel. 914.644.6660
                                                Fax 914.694.1647
                                                attrnylwyr@yahoo.com

Dated: July 16, 2020




Law Office of Bernard V. Kleinman, PLLC                                                     13 | P a g e
108 Village Sq., Ste. 313
Somers, NY 10589-2305
